 


110 HRES 1128 EH: Expressing support of the goals and ideals of National Carriage Driving Month.
U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1128 
In the House of Representatives, U. S.,

July 22, 2008
 
RESOLUTION 
Expressing support of the goals and ideals of National Carriage Driving Month. 
 
 
Whereas the Carriage Association of America has, for almost 50 years, fostered and organized efforts to preserve and recognize the significant contributions that animal-drawn vehicles have made to American culture; 
Whereas animal-drawn vehicles helped settle and build the United States of America; 
Whereas it is now almost 100 years since the rapid change from animal-drawn vehicles to machine-powered vehicles; 
Whereas museums across America have preserved and protected examples of carriages, wagons, and other types of mostly horse-drawn vehicles, which helped Americans build, farm, and socialize from the earliest days of this Nation’s existence; 
Whereas tens of thousands of Americans enjoy collecting, preserving, driving, and restoring horse-drawn vehicles; 
Whereas there are hundreds of annual parades, shows, auctions, and similar events to enjoy, recognize, and preserve this important part of our Nation’s heritage; 
Whereas the World Equestrian Games have been awarded to the United States and will be held in 2010 at the Kentucky Horse Park in Lexington, Kentucky; and 
Whereas the month of May is celebrated by the carriage-riding community as Carriage Riding Month: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses support for National Carriage Driving Month, along with its goals and ideals; and 
(2)encourages supporters, historical organizations, and educational entities to observe the month and collaborate on efforts to further protect, preserve, and appreciate carriages as part of our Nation’s history.  
 
Lorraine C. Miller,Clerk.
